         Case 1:18-cv-05887-SDA Document 259 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Pareja, individually and on behalf of all                          ϰͬϮϳͬϮϬϮϭ
 others similarly situated,

                                Plaintiff,                    1:18-cv-05887 (SDA)

                    -against-                                 ORDER

 184 Food Corp. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference on April 22, 2021, during which only Plaintiff appeared,

it is hereby Ordered that Plaintiff shall file his anticipated motion for a default judgment against

Defendants 0113 Food Corp., Giovanni Marte, Gustavo Marte, and Jose Marte no later than May

18, 2021. Defendants shall file any response no later than June 1, 2021. Any response by

Defendant 0113 Food Corp. must be through counsel. (See 2/10/21 Order, ECF No. 250.)

       The Clerk of Court is respectfully requested to mail a copy of this Order to Defendants

0113 Food Corp., Giovanni Marte, Gustavo Marte and Jose Marte at the following address: 184

West 231st Street, Bronx, NY 10463.

SO ORDERED.

DATED:         New York, New York
               April 27, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
